Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
3.	Applicant’s arguments in light of claim amendment, see Remarks, filed 07/25/22, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
4.	Claims 1-2, 5-7, 10-13, 16-17 and 20 are pending in the application. Claims 3-4, 8-9, 14-15, 18 and 19 are cancelled.
Allowable Subject Matter
5.	Claims 1-2, 5-7, 10-13, 16-17 and 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the optimal powerline interference frequency extracted from the said segment of ECG is determined by the following formula:

    PNG
    media_image1.png
    89
    407
    media_image1.png
    Greyscale

where L is the number of channels with the highest signal-to-noise ratio selected in the raw ECG signal, an is the amplitude of the powerline frequency interference signal of the nth channel estimated, SDn is the standard deviation of the nth channel at the current time, fn is the frequency estimate of the powerline frequency interference signal of the current channel at the current time, and fo is the optimally estimated frequency of the powerline frequency interference signal of all channels of the said entire measurement system” in combination with other limitations of the claim.
8.	Claims 2, 5, 11-13, 16-17 and 20 are also allowed as they further limit claim 1.
9.	Regarding claim 6, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the optimal powerline interference frequency extracted from the said segment of ECG is determined by the following formula:

    PNG
    media_image1.png
    89
    407
    media_image1.png
    Greyscale

where L is the number of channels with the highest signal-to-noise ratio selected in the raw ECG signal, an is the amplitude of the powerline frequency interference signal of the nth channel estimated, SDn is the standard deviation of the nth channel at the current time, fn is the frequency estimate of the powerline frequency interference signal of the current channel at the current time, and fo is the optimally estimated frequency of the powerline frequency interference signal of all channels of the said entire measurement system” in combination with other limitations of the claim.
10.	Claims 7 and 10 are also allowed as they further limit claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868